Citation Nr: 0817153	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a right knee 
disability, arthritis, on a direct basis or as secondary to 
the service-connected residuals of fracture of the right 
malleolus.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1946 to August 1947 and from April 1951 to July 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO or an 
Agency of Original Jurisdiction). 

In October 2005, the veteran withdrew his request for a 
hearing before the Board. In August 2007, the Board granted 
the veteran's motion to advance the case on the docket based 
upon good cause.

In a decision in October 2007, the Board denied the veteran's 
application to reopen the claim of service connection for a 
right knee disability, arthritis, on a direct basis or as 
secondary to the service-connected residuals of fracture of 
the right malleolus.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order, dated in January 2008, the 
Court granted a Joint Motion to Remand of the parties, the VA 
Secretary and the veteran, and remanded the case to the Board 
for readjudication consistent with the Joint Motion.

Motion for Extension of Time 

In April 2008, counsel for the veteran moved for a 60 day 
extension beyond April 28, 2008, to submit additional 
argument or evidence before the Board proceeded with 
appellate review of the case.  

To ensure procedural due process, the Board is deferring 
appellate review and remanding the case to an Agency of 
Original Jurisdiction.  With the Board's remand directive, 
counsel will actually have more than 60 days beyond April 28, 
2008, to submit additional argument or evidence, rendering 
the motion moot.



The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Joint Motion, the parties agreed that the Board failed 
to address whether the veteran was notified of the basis of 
the previous denial of the claim, citing Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

To cure the Board's omission and to ensure procedural due 
process, the case is remanded for the following:

1. Ensure VCAA compliance by separate 
letter with Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

The notice must include the reason the 
claim was previously denied, as well as 
the type of evidence needed to 
substantiate the underlying claim of 
service connection on a secondary basis. 

As for the reason the claim was 
previously, the notice should include 
the following: In its decision of May 
1991, the Board rejected the diagnoses 
that right knee arthritis was due to the 
service-connected right ankle disability 
on grounds that the medical opinions 
were not supported by the evidence of 
record after evaluating the credibility 
of the veteran's statements, essentially 
finding the veteran's statements not 
credible, and weighing the history upon 
which the opinions were predicated. 






2. After the requested development is 
completed, adjudicate the claim to reopen.  
If the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

